Case 8:20-cv-00089-DOC-JDE Document 62-4 Filed 04/16/21 Page 1 of 10 Page ID #:551
Case 8:20-cv-00089-DOC-JDE Document 62-4 Filed 04/16/21 Page 2 of 10 Page ID #:552




                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

   LITTLE ORBIT LLC, a California Limited                )
   Liability Company,                                    ) Case No.: 8:20-cv-00089-DOC-JDE
                                                         )
   Plaintiff,                                            ) Judge:      Hon. David O. Carter
                                                         )
          vs.                                            )   [REDACTED VERSION FOR
                                                         )   FILING NOT UNDER SEAL]

   DESCENDENT STUDIOS INC., a Texas
   corporation, and ERIC PETERSON, an
   individual.

                                 DECLARATION OF ERIC PETERSON

          1.      I, Eric Peterson, am over 18 years of age, of sound mind, and competent to testify

   to the facts stated herein. I have personal knowledge of the facts stated herein. I am the President

   of Descendent Studios, Inc. ("Descendent").

          2.      The facts stated in Defendants' Motion to Enforce the Binding Settlement Terms

   Sheet are true and correct.

          3.      Exhibit A is a genuine and authentic copy of an email from Matt Scott of Little

   Orbit to me dated March 23, 2021.

          4.      Exhibit B is a genuine and authentic copy of a second email from Matt Scott of

   Little Orbit to me dated March 23, 2021.

          5.      Exhibit C accurately reflects the terms and conditions set forth in the Binding

   Terms Sheet and the parties' settlement negotiations.

          6.
Case 8:20-cv-00089-DOC-JDE Document 62-4 Filed 04/16/21 Page 3 of 10 Page ID #:553




   at the mediation of               meaning anything other than its plain language dictionary

   definition:

          7.        Little Orbit has not signed the written memorialization of the settlement terms.

          8.        Descendent has requested that                                     pending the

   signing of the written memorialization, but Little Orbit has failed and refused to do so.

   Descendent therefore is concerned that Little Orbit lacks                               , is stalling

   for time, and lacks the intent and ability to make                            This is especially

   concerning given the projected                                             that will be needed for

       to adequately complete and market the game.

          9.        The email attached as Exhibit A clearly shows that LO plans to skip all three

   agreed-upon                              to covertly impose its own misguided and erroneous

   definitions of

          10.       Paragraph 4 of the Binding Terms Sheet was intended to address only the timing

                  and not to establish an exclusive remedy for LO failing to make one or more

               ever or at all.

          11.       Descendent did not intend to and would not have bargained away a minor

   advance in              as the only and exclusive remedy for



          12.       LO has threatened that it will                                 if Descendent's

   correct definition of                                              is enforced or accepted.

          13.       A written settlement memorialization which Descendent believes accurately

   reflects the parties' agreement as reflected in the Binding Terms Sheet is attached as Exhibit C.
Case 8:20-cv-00089-DOC-JDE Document 62-4 Filed 04/16/21 Page 4 of 10 Page ID #:554




                                              VERIFICATION

             I, Eric Peterson, on this t S Day of April, 2021 pursuant to the laws of the State of

     Texas and the United States of America, hereby certify and declare under oath and under penalty

     of perjury that the foregoing is true and correct and that the facts stated in this Declaration are

     true and correct.




                                                    Eric Peterson
                                                    President
                                                    Descendent Studios. Inc.
Case 8:20-cv-00089-DOC-JDE Document 62-4 Filed 04/16/21 Page 5 of 10 Page ID #:555




                             EXHIBIT A

          [REDACTED PORTIONS OF
            EXHIBIT BEING FILED
        CONDITIONALLY UNDER SEAL
            SUBJECT TO PENDING
           APPLICATION TO SEAL]
      Case
3/26/2021    8:20-cv-00089-DOC-JDEFwd:Document      62-4some
                                       FW: Spoke to Herve  Filed
                                                             more -04/16/21      Page 6- of
                                                                    novaipoffice@gmail.com   10 Page ID #:556
                                                                                           Gmail


  From: Matt Scott <Matt.Scott@littleorbit.com>
                                                                                                         DEFENDANT'S
  Sent: Tuesday, March 23, 2021 7:05 PM
  To: eric.peterson@feverpitchstudios.com
                                                                                                           EXHIBIT
  Subject: RE: Spoke to Herve some more
                                                                                                     ips    A


  If your lawyer wants to push us on an answer — you have it. No extension needed. We are 100% onboard with the terms we
  agreed to in November according to our definitions. I'm not going
  can raise a stink or re-approach the judge, but that's not going to do anything. Those terms are crystal clear. We don't need
  anyone's permission to move forward and                        There's a legally binding settlement that everyone agreed to that
  says we can take the game to market.

  Whitticar can sue me in a year over the            definition to get a couple more bucks.

  Thanks,
  Matt




                                            [REDACTED VERSION FOR FILING NOT UNDER SEAL]




https://man.googie.com/maimuretad=rmrs,optginPoxii-mtcgxwm.ikoHwvvuhibnaHzpJxtvocin                                             1/1
Case 8:20-cv-00089-DOC-JDE Document 62-4 Filed 04/16/21 Page 7 of 10 Page ID #:557




                              EXHIBIT B

          [REDACTED PORTIONS OF
            EXHIBIT BEING FILED
        CONDITIONALLY UNDER SEAL
            SUBJECT TO PENDING
           APPLICATION TO SEAL]
      Case
3/29/2021    8:20-cv-00089-DOC-JDE FW:
                                   Document       62-4
                                       Spoke to Herve someFiled  04/16/21 Page- Gmail
                                                          more - novaiplaw@gmail.com 8 of 10 Page ID #:558

  From: Matt Scott <Matt.Scott@littleorbit.com>                                                                             DEFENDANT'S
  Sent: Tuesday, March 23, 2021 7:44 PM                                                                                       EXHIBIT
  To: eric.peterson@feverpitchstudios.com                                                                            .e..
                                                                                                                      ,
  Subject: Re: Spoke to Herve some more                                                                                       6
  Herve knows my terms. If he      wants a deal, it's as easy as saying 'Yes'
  It's clear he has no intention of doing that.

  I'll let Danton know to respond to Whitticar.

  But without formally agreed deductions                               I'm not going to invest there. I'll make sure the game is as good
  as we can do given the terms.




                                    [REDACTED  VERSION FOR
                                     [REDACTED VERSION FOR FILING NOT UNDER
                                                           FILING NOT UNDER SEAL]
                                                                            SEAL]




https://maii.googie.comimaniunreogoigsearcnienc.petersonvA4uteverpitcnstualos.comn-mtcgxwLtuntigusmwwvJu I thmcitKrUxM                1/1
Case 8:20-cv-00089-DOC-JDE Document 62-4 Filed 04/16/21 Page 9 of 10 Page ID #:559




                             EXHIBIT C

        [ENTIRE EXHIBIT BEING FILED
        CONDITIONALLY UNDER SEAL
            SUBJECT TO PENDING
           APPLICATION TO SEAL]
Case 8:20-cv-00089-DOC-JDE Document 62-4 Filed 04/16/21 Page 10 of 10 Page ID
                                  #:560



                             CERTIFICATE OF SERVICE
         I, the undersigned, certify and declare that I am over the age of 18 years,
   employed in the County of Los Angeles, State of California, and am not a party to the
   above-entitled action.
         On April 16, 2021, I filed a copy of the following document(s):
   "REDACTED] DECLARATION OF ERIC PETERSON IN SUPPORT OF
   DEFENDANTS' MOTION TO ENFORCE THE BINDING SETTLEMENT
                                     JURISDICTION AND FOR
   AN
   By electronically filing with the Clerk of the Court using the CM/ECF system which
   will send notification of such filing to the following:

      • Leo Edward Lundberg , Jr
         leo.law.55@gmail.com
      • Michael Danton Richardson
         mdantonrichardson@yahoo.corn


         Executed on April 16, 2021, at Los Angeles, California. I hereby certify that I
   am employed in the office of a member of the Bar of this Court at whose direction the
   service was made.
                                          /s/ :Diane Hashimoto
                                          Diane Hashimoto




                                             -1-
